Exhibit L to Omnibus Agreement

1st AMENDMENT
TO THE
THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP


THIS 1ST AMENDMENT TO THE THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP (this “Amendment”) of SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP
(the “Partnership”) is made and entered into on _______________, 2014
(“Effective Date”), by and among SUN COMMUNITIES, INC., a Maryland corporation
(the “General Partner”), as the general partner of the Partnership, GREEN COURTE
REAL ESTATE PARTNERS, LLC, a Delaware limited liability company (“Fund 1”),
GREEN COURTE REAL ESTATE PARTNERS II, LLC, a Delaware limited liability company
(“Fund 2”), and GREEN COURTE REAL ESTATE PARTNERS III, LLC, a Delaware limited
liability company (“Fund 3”) and, together with Fund 1 and Fund 2, the “Series
A-4 Preferred Partners”).


RECITALS


A.    Fund 1 (or its affiliates) and the Partnership entered into those certain
Contribution Agreements, dated _________________, 2014 as amended (the
“Contribution Agreements”).


B.    Pursuant to the Contribution Agreements, Fund 1 and its affiliates have
contributed certain assets (the “Contributed Assets”) to the Partnership in
consideration for the issuance by the Partnership of Common OP Units.


C.    In connection with the transactions contemplated by that certain Agreement
and Plan of Merger, dated ______________, 2014, as amended, by and between the
General Partner and GCP REIT II, and that certain Agreement and Plan of Merger,
dated ______________, 2014, as amended, by and between the General Partner and
GCP REIT III (collectively, the “Merger Agreements”), Fund 2 and Fund 3 received
Common OP Units and Series A-4 Preferred Units.


D.    The signatories hereto desire to amend that certain Third Amended and
Restated Agreement of Limited Partnership of Sun Communities Operating Limited
Partnership, dated as of June 19, 2014 (the “Agreement”) as set forth herein.
Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to it in the Agreement.


E.    Article 13 of the Agreement authorizes the General Partner, as the holder
of more than fifty percent (50%) of the OP Units, to amend the Agreement.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises set
forth herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree to continue the Partnership and amend the Agreement as
follows:


1.    Admission of New Partners. As of the Effective Date, the Series A-4
Preferred Partners have contributed the Contributed Assets to the Partnership,
and caused their affiliates to consummate the transactions contemplated by the
Merger Agreements, in exchange for the issuance by the Partnership to the Series
A-4 Preferred Partners of an aggregate of ______________ Series A-4 Preferred
Units and certain other consideration. The Series A-4 Preferred Units issued to
the Series A-4 Preferred Partners have been duly issued and fully paid. The
Series A-4 Preferred Partners are hereby admitted to the Partnership as new
Limited Partners, and by execution of this Amendment the Series A-4 Preferred
Partners agree to be bound by all of the terms and conditions of the Agreement,
as amended hereby, and hereby acknowledge receipt of a copy of the Agreement.
Exhibit A of the Agreement is hereby deleted in its entirety and is replaced
with Exhibit A to this Amendment.








--------------------------------------------------------------------------------




2.    Section 6.1(a)(iii) of the Agreement is hereby deleted in its entirety and
replaced with the following:


“Third, with respect to OP Units other than Mirror A Preferred Units, pro rata
in proportion to the number of OP Units other than Mirror A Preferred Units held
by each such Partner as of the last day of the period for which such allocation
is being made; provided, however, that the Profits allocated to any Preferred OP
Units, Series A-1 Preferred Units, Series B-3 Preferred Units, Series A-3
Preferred Units and Series A-4 Preferred Units pursuant to this Section
6.1(a)(iii) for any calendar year shall not exceed the amount of Preferred
Dividends, Series A-1 Priority Return, Series B-3 Priority Return, Series A-3
Priority Return and Series A-4 Priority Return, respectively, thereon for that
calendar year, and any such excess Profits remaining after the application of
such limitation shall be allocated to the holders of the Common OP Units, pro
rata.”


3.    Section 6.1(b)(i) of the Agreement is hereby deleted in its entirety and
replaced with the following:


“(i)    First, to each Partner (including the General Partner) holding OP Units
other than Mirror A Preferred Units, who previously was allocated Profits
pursuant to Section 6.1(a)(iii), in proportion of the amount of such Profits,
until the cumulative amount of Losses so allocated are equal to the cumulative
Profits allocated to such Partners for all prior periods;”


4.    Section 7.1(a) of the Agreement is hereby deleted in its entirety and
replaced with the following:


“(a)    Distributions in respect of OP Units (other than Common OP Units) shall
be made at the times, in the amounts and in the priority provided in this
Agreement, including, without limitation, Sections 16.1, 17.3, 18.3, 19.2, 20.3
and 21.3 of this Agreement.”


5.    Section 12.2(a) of the Agreement is hereby deleted in its entirety and
replaced with the following:


“(a)    The Capital Accounts of the holders of the OP Units shall be adjusted to
reflect the manner in which any unrealized income, gain, loss and deduction
inherent in the Partnership’s property, which has not previously been reflected
in the Partners’ Capital Accounts, would be allocated among the Partners if
there were a taxable disposition of such property at fair market value on the
date of distribution. Any resulting increase in the Partners’ Capital Accounts
shall be allocated, subject to Section 6.2: (i) first to the holders of the
Preferred OP Units, Series A-1 Preferred Units and Series A-4 Preferred Units in
proportions and amounts sufficient to bring their respective Capital Account
balances up to the amount of the Issue Prices of their respective OP Units plus
accrued and unpaid Preferred Dividends, Series A-1 Priority Return and Series
A-4 Priority Return, as the case may be, thereon; (ii) second to the holders of
the Series B-3 Preferred Units in proportions and amounts sufficient to bring
their respective Capital Account balances up to the amount of the Issue Price of
the Series B-3 Preferred Units plus accrued and unpaid Series B-3 Priority
Return thereon; (iii) third to the holders of the Series A-3 Preferred Units in
proportions and amounts sufficient to bring their respective Capital Account
balances up to the amount of the Issue Price of the Series A-3 Preferred Units
plus accrued and unpaid Series A-3 Priority Return thereon and (iv) fourth (if
any) to the Common OP Units. Any resulting decrease in the Partners’ Capital
Accounts shall be allocated as set forth in Section 6.1(a).”


6.    The definition of “Common Stock Fair Market Value” set forth in Article 1
(Defined Terms) of the Agreement is hereby deleted in its entirety and replaced
with the following:


“’Common Stock Fair Market Value’ shall mean, with respect to any Series A-1
Exchange Date, Series A-3 Exchange Date or Series A-4 Exchange Date, the average
closing price of a REIT Share for the 10 consecutive trading days preceding such
Series A-1 Exchange Date, Series A-3 Exchange Date or Series







2





--------------------------------------------------------------------------------




A-4 Exchange Date on the principal national securities exchange on which the
REIT Shares are listed or admitted to trading or, if not listed or admitted to
trading on any national securities exchange, the average of the reported bid and
asked prices during such 10 trading day period in the over the counter market as
furnished by the National Quotation Bureau, Inc., or, if such firm is not then
engaged in the business of reporting such prices, as furnished by any member of
the National Association of Securities Dealers, Inc. selected by the General
Partner or, if the REIT Shares or securities are not publicly traded, the Common
Stock Fair Market Value for such day shall be the fair market value thereof
determined jointly by the General Partner and the holder(s) of Series A-1
Preferred Units, Series A-3 Preferred Units or Series A-4 Preferred Units that
are exchanging such Series A-1 Preferred Units, Series A-3 Preferred Units or
Series A-4 Preferred Units for REIT Shares or Common OP Units; provided,
however, that if such parties are unable to reach agreement within a reasonable
period of time, the Common Stock Fair Market Value shall be determined in good
faith by an independent investment banking firm selected jointly by the General
Partner and such holder(s) of Series A-1 Preferred Units, Series A-3 Preferred
Units or Series A-4 Preferred Units or, if that selection cannot be made within
five days, by an independent investment banking firm selected by the American
Arbitration Association in accordance with its rules.”


7.    The following new definitions are inserted in Article 1 (Defined Terms) of
the Agreement so as to preserve alphabetical order:


“Acquired Shares” shall have the meaning set forth therefor in Section
21.9(a)(iv) hereof.


“Board of Directors” shall have the meaning set forth therefor in Section
21.9(a)(ii) hereof.


“Exchange Act” shall have the meaning set forth therefor in Section 21.8(c)
hereof.


“Expiration Time” shall have the meaning set forth therefor in Section
21.9(a)(iv) hereof.


“Fundamental Change” shall have the meaning set forth therefor in Section
21.8(c) hereof.


“Fundamental Change Return” shall have the meaning set forth therefor in Section
21.8(c) hereof.


“Leverage Ratio” shall have the meaning set forth in that certain Credit
Agreement, dated as of May 15, 2013, by and among the Partnership, Citibank,
N.A. (as administrative agent) and the other lenders thereto, as the same may be
amended or replaced from time to time by another unsecured line of credit
facility.


“Preferred Distribution Default” shall have the meaning set forth therefor in
Section 21.6(C) hereof.


“Preferred Unit Director” shall have the meaning set forth therefor in Section
21.6(C) hereof.


“Pricing Target” shall mean that the volume weighted average of the daily volume
weighted average price of a REIT Share on the New York Stock Exchange (as
reported by Bloomberg Financial Markets or a comparable service) equals or
exceeds 115.5% of the then prevailing Series A-4 Exchange Price for at least 20
trading days in a period of 30 consecutive trading days.


“Redemption Price” shall have the meaning set forth in Section 21.8(c) hereof.


“REIT Series A-4 Preferred Shares” shall mean shares of the 6.50% Series A-4
Cumulative Convertible Preferred Stock, par value $0.01 per share, of the
General Partner.



3





--------------------------------------------------------------------------------




“Series A-4 Articles Supplementary” shall mean the Articles Supplementary of the
General Partner in connection with its REIT Series A-4 Preferred Shares, as
filed with the Maryland Department of Assessments and Taxation.


“Series A-4 Exchange Date” shall mean the date specified in a Series A-4
Exchange Notice on which the holder of Series A-4 Preferred Units or the
Partnership, as applicable, proposes to exchange Series A-4 Preferred Units for
Common OP Units or REIT Shares; provided, however, that the proposed Series A-4
Exchange Date (i) must be a Business Day, and (ii) may not be less than three
Business Days, nor more than more than 15 Business Days, after the date such
Series A-4 Exchange Notice is delivered.


“Series A-4 Exchange Notice” shall mean a written notice delivered by: (i) a
holder of Series A-4 Preferred Units to the General Partner of such holder’s
election to exchange Series A-4 Preferred Units for Common OP Units or REIT
Shares, or (ii) the Partnership to the Series A-4 Preferred Partners causing the
exchange of Series A-4 Preferred Units for Common OP Units. Each Series A-4
Exchange Notice must specify the number of Series A-4 Preferred Units to be
exchanged and the proposed Series A-4 Exchange Date.


“Series A-4 Exchange Price” shall mean $56.25 as such price is adjusted in
accordance with Section 21.9.


“Series A-4 Issuance Date” shall mean ______________, 2014.


“Series A-4 Parity Preferred Units” shall have the meaning set forth therefor in
Section 21.1 hereof.


“Series A-4 Preferred Partners” shall mean the holders of Series A-4 Preferred
Units set forth on Exhibit A hereto, as it may be amended from time to time, and
their respective successors and permitted assigns.


“Series A-4 Preferred Unit Distribution Payment Date” shall have the meaning set
forth therefor in Section 21.3A hereof.


“Series A-4 Preferred Unit Distribution Period” shall mean the period from and
including the Series A-4 Issuance Date to, but excluding, the first Series A-4
Preferred Unit Distribution Payment Date, and each subsequent period from and
including a Series A-4 Preferred Unit Distribution Payment Date to, but
excluding, the next succeeding Series A-4 Preferred Unit Distribution Payment
Date.


“Series A-4 Preferred Units” shall have the meaning set forth therefor in
Section 21.2 hereof.


“Series A-4 Priority Return” shall have the meaning set forth therefor in
Section 21.1 hereof.


“Transaction” shall have the meaning set forth therefor in Section 21.9(b)
hereof.


“Voting Preferred Units” shall have the meaning set forth therefor in Section
21.6(C) hereof.


8.    The following new Article 21 of the Agreement is inserted in the Agreement
after Article 20 thereof:


ARTICLE 21.
SERIES A-4 PREFERRED UNITS



4





--------------------------------------------------------------------------------




Section 21.1    Definitions. The term “Series A-4 Parity Preferred Units” shall
mean any class or series of OP Units of the Partnership now or hereafter
authorized, issued or outstanding and expressly designated by the Partnership to
rank on parity with the Series A-4 Preferred Units with respect to distributions
and rights upon voluntary or involuntary liquidation, winding-up or dissolution
of the Partnership. The term “Series A-4 Priority Return” shall mean an amount
equal to 6.50% of the issue price of $25.00 (the “Issue Price”) per Series A-4
Preferred Unit per annum (equivalent to $1.625 per Series A-4 Preferred Unit per
year).


Section 21.2    Designation and Number. A series of OP Units in the Partnership
designated as the “Series A-4 Preferred Units” is hereby established. The number
of authorized Series A-4 Preferred Units shall be _____________________.


Section 21.3     Distributions.


A. Payment of Distributions. Subject to the preferential rights of holders of
any class or series of OP Units of the Partnership ranking senior to the Series
A-4 Preferred Units, the holders of Series A-4 Preferred Units will be entitled
to receive, when, as and if declared by the Partnership acting through the
General Partner, out of the Partnership’s available cash, cumulative
preferential cash distributions in an amount equal to the Series A-4 Priority
Return. All distributions shall be cumulative, shall accrue from the original
date of issuance and will be payable quarterly (such quarterly periods for
purposes of payment and accrual will be the quarterly periods ending on the
dates specified in this sentence) in arrears on March 31, June 30, September 30
and December 31 of each year (each a “Series A-4 Preferred Unit Distribution
Payment Date”). Any distribution payable on the Series A-4 Preferred Units for a
period that is shorter or longer than 90 days will be computed on the basis of a
360-day year consisting of twelve 30-day months. If any Series A-4 Preferred
Unit Distribution Payment Date is not a Business Day, then payment of the
distribution to be made on such date will be made on the next succeeding day
that is a Business Day (and without any interest or other payment in respect of
any such delay). The distributions payable on any Series A-4 Preferred Unit
Distribution Payment Date shall include distributions accrued to but not
including such Series A-4 Preferred Unit Distribution Payment Date.


B.Distributions Cumulative. Notwithstanding the foregoing, distributions on the
Series A-4 Preferred Units will accrue and be cumulative from the Series A-4
Issuance Date, whether or not the terms and provisions set forth in Section 21.3
C at any time prohibit the declaration, setting aside for payment or current
payment of distributions, whether or not the Partnership has earnings, whether
or not there are funds legally available for the payment of such distributions
and whether or not such distributions are authorized. No interest, or sum in
lieu of interest, will be payable in respect of any distribution payment or
payments on Series A-4 Preferred Units which may be in arrears, and the holders
of the Series A-4 Preferred Units will not be entitled to any distributions,
whether payable in cash, securities or other property, in excess of full
cumulative distributions described above. Any distribution payment made on the
Series A-4 Preferred Units will first be credited against the earliest accrued
but unpaid distribution due with respect to the Series A-4 Preferred Units. No
distributions on the Series A-4 Preferred Units shall be authorized, declared,
paid or set apart for payment by the Partnership at such time as the terms and
provisions of any agreement of the Partnership, including any agreement relating
to its indebtedness, directly or indirectly prohibit authorization, declaration,
payment or setting apart for payment or provide that such authorization,
declaration, payment or setting apart for payment would constitute a breach
thereof or a default thereunder, or if such declaration, payment or setting
apart for payment shall be restricted or prohibited by law.

5





--------------------------------------------------------------------------------






C.Priority as to Distributions.


(i)Except as provided in Section 21.3 C (ii) below, unless full cumulative
distributions for all past Series A-4 Preferred Unit Distribution Periods on the
Series A-4 Preferred Units have been or contemporaneously are authorized and
paid or authorized and a sum sufficient for the payment thereof is set apart for
such payment, no distributions (other than in Common OP Units or any other class
or series of OP Units ranking junior to the Series A-4 Preferred Units as to
distributions and as to the distribution of assets upon liquidation, dissolution
and winding up of the Partnership) shall be authorized or paid or set aside for
payment nor shall any other distribution be authorized or made on Common OP
Units or any other classes or series of OP Units ranking junior to or on parity
with the Series A-4 Preferred Units as to distributions or as to the
distribution of assets upon liquidation, dissolution or winding up of the
Partnership nor shall any Common OP Units or any other classes or series of OP
Units ranking junior to or on parity with the Series A-4 Preferred Units as to
distributions or as to the distribution of assets upon liquidation, dissolution
or winding up of the Partnership be redeemed, purchased or otherwise acquired
for any consideration (or any amounts be paid to or made available for a sinking
fund for the redemption of any such units) by the Partnership except: (1) by
conversion into or exchange for Common OP Units or any other classes or series
of OP Units ranking junior to the Series A-4 Preferred Units as to distributions
and as to the distribution of assets upon liquidation, dissolution and winding
up of the Partnership, (2) by redemption, purchase or other acquisition of
Common OP Units made for purposes of an incentive, benefit or share purchase
plan for the General Partner, the Partnership or any of their respective
subsidiaries, (3) for redemptions, purchases or other acquisitions of OP Units
by the Partnership in connection with the General Partner’s purchase of its
securities for the purpose of preserving the General Partner’s qualification as
a REIT for federal income tax purposes, or (4) for any distributions by the
Partnership corresponding to distributions by the General Partner required for
it to maintain its status as a REIT for federal income tax purposes. With
respect to the Series A-4 Preferred Units, all references in this Article 21 to
“past Series A-4 Preferred Unit Distribution Periods” shall mean, as of any
date, Series A-4 Preferred Unit Distribution Periods ending on or prior to such
date, and with respect to any other class or series of OP Units ranking on a
parity as to distributions with the Series A-4 Preferred Units, all references
in this Article 21 to “past distribution periods” (and all similar references)
shall mean, as of any date, distribution periods with respect to such other
class or series of OP Units ending on or prior to such date.


(ii)When full cumulative distributions for all past Series A-4 Preferred Unit
Distribution Periods are not paid in full (or a sum sufficient for such full
payment is not set apart) upon the Series A-4 Preferred Units and when full
cumulative distributions for all past distribution periods are not paid in full
(or a sum sufficient for such full payment is not set apart) upon the units of
any other Series A-4 Parity Preferred Units ranking on a parity as to
distributions with the Series A-4 Preferred Units, then all distributions
authorized on the Series A-4 Preferred Units and any other outstanding classes
or series of Series A-4 Parity Preferred Units ranking on a parity as to
distributions with the Series A-4 Preferred Units shall be declared pro rata so
that the amount of distributions authorized per unit on the Series A-4 Preferred
Units and such other classes or series of Series A-4 Parity Preferred Units
ranking on a parity as to distributions with the Series A-4 Preferred Units
shall in all cases bear to each other the same ratio that accumulated and unpaid
distributions per unit on the Series A-4 Preferred Units and such other classes
or series of Series A-4 Parity Preferred Units ranking on a parity as to
distributions with the Series A-4 Preferred Units (which, in the case of any
such other classes or series of Series A-4 Parity Preferred Units ranking on a
parity as to distributions with the Series A-4 Preferred Units, shall not
include any accumulation in respect of unpaid distributions for past
distribution periods if such other Series A-4 Parity Preferred Units ranking on
a parity as to distributions with the Series A-4 Preferred Units does not have a
cumulative distribution) bear to each other.


Section 21.4      Liquidation Proceeds.

6





--------------------------------------------------------------------------------






A.Distributions. Upon any voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, before any payment or distribution of the assets
of the Partnership (whether capital or surplus) shall be made to or set apart
for the holders of Common OP Units, Series A-3 Preferred Units, Series B-3
Preferred Units or any other classes or series of OP Units ranking junior to the
Series A-4 Preferred Units as to distributions or as to the distribution of
assets upon liquidation, dissolution or winding up of the Partnership, the
holders of Series A-4 Preferred Units shall be entitled to receive the amount of
the Issue Price of the Series A-4 Preferred Units plus accrued and unpaid Series
A-4 Priority Return thereon (whether or not authorized or declared) to the date
of payment in accordance with Article 12. If, upon any liquidation, dissolution
or winding up of the Partnership, the assets of the Partnership, or proceeds
thereof, distributable among the holders of Series A-4 Preferred Units shall be
insufficient to pay the full preferential amount set forth in Article 12 and
liquidating payments on any Series A-4 Parity Preferred Units, as to the
distribution of assets on any liquidation, dissolution or winding up of the
Partnership, then such assets, or the proceeds thereof, shall be distributed
among the holders of Series A-4 Preferred Units and any such other Series A-4
Parity Preferred Units ratably in accordance with the respective amounts that
would be payable on such Series A-4 Preferred Units and any such Series A-4
Parity Preferred Units if all amounts payable thereon were paid in full.


B.Notice. Written notice of any voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, stating the payment date or dates
when, and the place or places where, the amounts distributable in such
circumstances shall be payable, shall be given by (i) fax and (ii) by first
class mail, postage pre-paid, not less than thirty (30) and not more than sixty
(60) days prior to the payment date stated therein, to each record holder of the
Series A-4 Preferred Units at the respective addresses of such holders as the
same shall appear on the transfer records of the Partnership.


C.No Further Rights. After payment of the full amount of the liquidating
distributions to which it is entitled, the holders of Series A-4 Preferred Units
will have no right or claim to any of the remaining assets of the Partnership.


D.Consolidation, Merger or Certain Other Transactions. The voluntary sale,
conveyance, lease, exchange or transfer (for cash, shares of stock, securities
or other consideration) of all or substantially all of the property or assets of
the Partnership to, or the consolidation or merger or other business combination
of the Partnership with or into, any corporation, trust or other entity (or of
any corporation, trust or other entity with or into the Partnership) shall not
be deemed to constitute a liquidation, dissolution or winding-up of the
Partnership.


Section 21.5      Ranking. The Series A-4 Preferred Units rank, with respect to
rights to the payment of distributions and the distribution of assets in the
event of any voluntary or involuntary liquidation, dissolution or winding up of
the Partnership, (i) senior to all Common OP Units, Series A-3 Preferred Units,
Series B-3 Preferred Units and all other OP Units other than OP Units referred
to in clauses (ii) and (iii) of this sentence; (ii) on a parity with all
Preferred OP Units, Series A-1 Preferred Units and all Series A-4 Parity
Preferred Units issued after the date hereof, and (iii) junior to all Mirror A
Preferred Units and all other OP Units (now existing or hereafter arising) the
terms of which specifically provide that such OP Units rank senior to the Series
A-4 Preferred Units with respect to rights to the payment of distributions and
the distribution of assets in the event of any liquidation, dissolution and
winding up of the Partnership.


Section 21.6    Voting Rights.


(A)    Generally. Except as otherwise required by applicable law or as expressly
set forth in this Section 21.6, the holders of the Series A-4 Preferred Units
will not have any voting rights or right to consent to any matter requiring the
consent or approval of the Limited Partners.



7





--------------------------------------------------------------------------------




(B)    Required Consent. Without the prior written consent of the holders of a
majority of the Series A-4 Preferred Units (excluding any Series A-4 Preferred
Units held by the General Partner), (i) the Partnership shall not effect any
amendment of any of the provisions of Article 21 of this Agreement that
adversely affects any power, right, privilege or preference of the Series A-4
Preferred Units or the holders of the Series A-4 Preferred Units, except that
the creation or issuance of OP Units in accordance with this Agreement will not
be deemed to adversely affect the powers, rights, privileges or preferences of
the Series A-4 Preferred Units or the holders of the Series A-4 Preferred Units,
and (ii) the Partnership shall not authorize, create or issue any additional OP
Units, or reclassify any existing OP Units into OP Units, ranking senior to, or
pari passu with, the Series A-4 Preferred Units with respect to rights to the
payment of distributions and the distribution of assets in the event of any
liquidation, dissolution or winding up of the Partnership, except that: (1) the
Partnership may authorize, create and issue senior OP Units in connection with a
subsequent public offering of preferred stock by the General Partner provided
that the terms of such senior OP Units are substantially similar to the terms of
the preferred stock so offered and issued, and (2) the Partnership may
authorize, create and issue Series A-4 Parity Preferred Units so long as at the
time of the issuance the Leverage Ratio is less than 68.50% (or such other
percentage as set forth in the credit facility in which the Leverage Ratio is
defined) and the Partnership has paid the Series A-4 Priority Return for all
Series A-4 Preferred Unit Distribution Periods ending on or prior to such date.


(C)    Failure to Pay Series A-4 Priority Return. If, at any time, full
cumulative distributions on the Series A-4 Preferred Units and any Series A-4
Parity Preferred Units shall not have been paid for six or more quarterly
periods (a “Preferred Distribution Default”), whether or not the quarterly
periods are consecutive, the holders of Series A-4 Preferred Units (voting
together as a single class with the holders of all REIT Series A-4 Preferred
Shares and all other classes or series of Series A-4 Parity Preferred upon which
like voting rights have been conferred and are exercisable (the “Voting
Preferred Units”)) will be entitled to elect two additional directors of the
General Partner (each, a “Preferred Unit Director”). The election will take
place at the next annual meeting of stockholders of the General Partner, or at a
special meeting of the holders of Series A-4 Preferred Units (and the holders of
all other classes or series of Voting Preferred Units) called for that purpose,
and such right to elect Preferred Unit Directors shall continue until all
distributions accumulated on the Series A-4 Preferred Units and any Series A-4
Parity Units have been paid in full for all past distribution periods and the
accumulated distribution for the then current distribution period shall have
been authorized, declared and paid in full or authorized, declared and a sum
sufficient for the payment thereof irrevocably set apart for payment in trust.
At any time after such voting power shall have been so vested in the holders of
Series A-4 Preferred Units and the Voting Preferred Units, if applicable, the
Secretary of the General Partner may, and upon the written request of holders of
at least ten percent (10%) of Voting Preferred Units (addressed to the Secretary
at the principal office of the General) shall, call a special meeting of the
holders of the Series A-4 Preferred Units and of the Voting Preferred Units for
the election of the two directors to be elected by them as herein provided, such
call to be made by notice similar to that provided in the Bylaws of the General
Partner for a special meeting of the stockholders or as required by law. If any
such special meeting required to be called as above provided shall not be called
by the Secretary within 20 days after receipt of any such request, then any
holder of Series A-4 Preferred Units may call such meeting, upon the notice
above provided, and for that purpose shall have access to the stock books of the
General Partner. Upon the election of the Preferred Unit Directors, the number
of directors then constituting the Board of Directors of the General Partner
will automatically increase by two, if not already increased by two by reason of
the election of Preferred Unit Directors by the holders of any class or series
of Voting Preferred Units. For the avoidance of doubt, and by means of example,
in the event distributions on the Series A-4 Preferred Units shall be in arrears
for six or more quarterly periods, the holders of the Series A-4 Preferred Units
and the holders of all other classes and series of Voting Preferred Units shall
be entitled to vote for the election of two additional directors in the
aggregate, not two times the number of the sum of the Series A-4 Preferred Units
and each class or series of







8





--------------------------------------------------------------------------------




Voting Preferred Units. Notwithstanding anything to the contrary herein, until
the thirty (30) month anniversary of the Series A-4 Issuance Date, the Preferred
Unit Directors, if any, shall be Randall Rowe and James Goldman and, if such
individuals are serving on the Board of Directors at the time of a Preferred
Distribution Default, the Voting Preferred Units shall not have the right to
appoint additional directors to the Board of Directors.


Section 21.7    Transfer Restrictions. The Series A-4 Preferred Units shall be
subject to the provisions of Article 11 of the Agreement; provided that the
General Partner hereby consents to the Transfer of Series A-4 Preferred Units to
any partner, member or shareholder any holder of Series A-4 Preferred Units,
subject to compliance with Section 11.3 of the Agreement.


Section 21.8    Exchange Rights.


(a)    Optional Exchange. Each holder of Series A-4 Preferred Units (other than
the General Partner) shall be entitled to exchange Series A-4 Preferred Units
for either Common OP Units or REIT Shares, at such holder’s option, on the
following terms and subject to the following conditions:


(i)    Exchange Right. At any time after the Series A-4 Issuance Date, each
holder of Series A-4 Preferred Units at its option may exchange each of its
Series A-4 Preferred Units for that number of Common OP Units or REIT Shares
equal to the quotient obtained by dividing $25.00 by the Series A-4 Exchange
Price; provided, however, that no Series A-4 Preferred Units may be exchanged on
any proposed Series A-4 Exchange Date pursuant to this Section 21.8 unless at
least 1,000 Series A-4 Preferred Units, in the aggregate, are exchanged by one
or more holders thereof on such Series A-4 Exchange Date pursuant to Series A-4
Exchange Notices. Each holder of Series A-4 Preferred Units that has delivered a
Series A-4 Exchange Notice to the General Partner may rescind such Series A-4
Exchange Notice by delivering written notice of such rescission to the General
Partner prior to the Series A-4 Exchange Date specified in the applicable Series
A-4 Exchange Notice.


(ii)    Limitations on Exchange. Notwithstanding anything to the contrary in
this Section 21.8(a):


(A)    Upon tender of any Series A-4 Preferred Units to the General Partner for
REIT Shares pursuant to this Section, the General Partner may issue cash in lieu
of stock (in an amount equal to the same fraction of the Common Stock Fair
Market Value determined as of the Series A-4 Exchange Date) to the extent
necessary to prevent the recipient from violating the Ownership Limitations of
Section 2 of Article VII of the Charter, or corresponding provisions of any
amendment or restatement thereof;


(B)    A holder of Series A-4 Preferred Units will not have the right to
exchange Series A-4 Preferred Units for REIT Shares if (1) in the opinion of
counsel for the General Partner, the General Partner would no longer qualify or
its status would be seriously compromised as a REIT under the Internal Revenue
Code as a result of such exchange; or (2) such exchange would, in the opinion of
counsel for the General Partner, constitute or be likely to constitute a
violation of applicable securities laws; and


(C)    The General Partner shall not be required to issue fractions of Common OP
Units or REIT Shares upon exchange of Series A-4 Preferred Units. If any
fraction of a Common OP Unit or REIT Share would be issuable upon exchange of
Series A-4 Preferred Units, the General Partner shall, in lieu of delivering
such fraction of a Common OP Unit or REIT Share, make a cash payment to the
exchanging holder of Series A-4

9





--------------------------------------------------------------------------------




Preferred Units in an amount equal to the same fraction of the Common Stock Fair
Market Value determined as of the Series A-4 Exchange Date.
.
(iii)    Reservation of REIT Shares. The General Partner shall at all times
reserve and keep available a sufficient number of authorized but unissued REIT
Shares to permit the exchange of all of the outstanding Series A-4 Preferred
Units pursuant to this Section 21.8.


(iv)    Procedure for Exchange. Any exchange described in Section 21.8(a) above
shall be exercised pursuant to a delivery of a Series A-4 Exchange Notice to the
General Partner by the holder who is exercising such exchange right, by (A) fax
and (B) by certified mail postage prepaid. The Series A-4 Exchange Notice and
certificates, if any, representing such Series A-4 Preferred Unit to be
exchanged shall be delivered to the office of the General Partner maintained for
such purpose. Currently, such office is:


Sun Communities, Inc.
27777 Franklin Road, Suite 200
Southfield, Michigan 48034


Any exchange hereunder shall be effective as of the close of business on the
Series A-4 Exchange Date. The holders of the exchanged Series A-4 Preferred
Units shall be deemed to have surrendered the same to the General Partner, and
the General Partner shall be deemed to have issued the corresponding number of
Common OP Units or REIT Shares at the close of business on the Series A-4
Exchange Date.


(v)    Payment of Series A-4 Priority Return. On the Series A-4 Preferred Unit
Distribution Payment Date next following the Series A-4 Exchange Date, the
holders of Series A-4 Preferred Units which exchanged on such date shall be
entitled to Series A-4 Priority Return in an amount equal to (A) a prorated
portion of the Series A-4 Priority Return based on the number of days elapsed
from the prior Series A-4 Preferred Unit Distribution Payment Date through, but
not including, the Series A-4 Exchange Date, less (B) the amount of the
distribution or dividend, if any, paid on the securities into which the Series
A-4 Preferred Units were exchanged for the quarterly period in which the Series
A-4 Exchange Date occurred.


(b)    Mandatory Exchange. If, at any time after the fifth anniversary of the
Series A-4 Issuance Date, the Pricing Target is achieved, then, within ten (10)
days thereafter, the Partnership shall have the right, but not the obligation,
to cause each holder of Series A-4 Preferred Units (other than the General
Partner) to exchange all Series A-4 Preferred Units for Common OP Units, on the
following terms and subject to the following conditions:


(i)    Mandatory Exchange. The Partnership shall have the right to cause each
holder of Series A-4 Preferred Units to exchange each Series A-4 Preferred Unit
for that number of Common OP Units equal to the quotient obtained by dividing
$25.00 by the Series A-4 Exchange Price.


(ii)    Procedure for Exchange. Any exchange described in Section 21.8(b) above
shall be exercised pursuant to the Partnership’s delivery of a Series A-4
Exchange Notice to the Series A-4 Preferred Partners, by (A) fax and (B) by
certified mail postage prepaid, to the addresses set forth on the attached
Exhibit A. Any exchange hereunder shall be effective as of the close of business
on the Series A-4 Exchange Date. The holders of the exchanged Series A-4
Preferred Units shall be deemed to have surrendered the same to the General
Partner, and the Partnership shall be deemed to have issued the corresponding
number of Common OP Units at the close of business on the Series A-4 Exchange
Date.



10





--------------------------------------------------------------------------------




(iii)    Payment of Series A-4 Priority Return. On the Series A-4 Preferred Unit
Distribution Payment Date next following the Series A-4 Exchange Date, the
holders of Series A-4 Preferred Units which exchanged on such date shall be
entitled to Series A-4 Priority Return in an amount equal to (A) a prorated
portion of the Series A-4 Priority Return based on the number of days elapsed
from the prior Series A-4 Preferred Unit Distribution Payment Date through, but
not including, the Series A-4 Exchange Date less (B) the amount of the
distribution or dividend, if any, paid on the Common OP Units into which the
Series A-4 Preferred Units were exchanged for the quarterly period in which the
Series A-4 Exchange Date occurred.


(c)    Adjustments upon a Fundamental Change. Notwithstanding anything in this
Amendment to the contrary, upon the occurrence of a Fundamental Change, then
from and after such Fundamental Change: (A) the Series A-4 Priority Return shall
be increased to the Fundamental Change Return; (B) and after the fifth (5th)
anniversary of the Series A-4 Issuance Date, the Partnership shall have the
right to redeem the Series A-4 Preferred Units for a redemption price, payable
in cash, equal to the sum of (1) the greater of (x) the amount that such Series
A-4 Preferred Units would have received in the Fundamental Change if they had
been exchanged for REIT Shares or (y) $25.00 per unit, plus (2) any accrued and
unpaid Series A-4 Priority Return on such Series A-4 Preferred Units to, but not
including, the redemption date (the “Redemption Price”); and (C) after the fifth
(5th) anniversary of the Series A-4 Issuance Date, the holders of Series A-4
Preferred Units shall have the right to cause the Partnership to redeem the
Series A-4 Preferred Units for the Redemption Price. The term “Fundamental
Change” means that any of the following events shall have occurred and are
continuing: (1) the REIT Shares cease to be listed on the NYSE, the NYSE MKT or
NASDAQ, or listed or quoted on an exchange or quotation system that is a
successor to the NYSE, the NYSE MKT or NASDAQ; or (2) (x) the acquisition by any
“person” or “group” within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial ownership,
directly or indirectly, through a purchase, merger or other acquisition
transaction or series of purchases, mergers or other acquisition transactions of
REIT Shares entitling that person to exercise more than 50% of the total voting
power of all REIT Shares entitled to vote generally in the election of the
General Partner’s directors (except that such person shall be deemed to have
beneficial ownership of all securities that such person has the right to
acquire, whether such right is currently exercisable or is exercisable only upon
the passage of time or occurrence of a subsequent condition); and (y) following
the closing of any transaction referred to in clause (2)(x) above, neither the
General Partner nor the acquiring or surviving entity has a class of common
securities (or American Depositary Receipts representing such securities) listed
on the NYSE, the NYSE MKT or NASDAQ, or listed or quoted on an exchange or
quotation system that is a successor to the NYSE, the NYSE MKT or NASDAQ. The
term “Fundamental Change Return” means a rate per annum equal to the greater of
10.00% and 8.00% above the then-published (in the Wall Street Journal) U.S.
Treasury maturing on the date closest to the five year anniversary of the date
the Fundamental Change occurs, such rate to be determined initially as of the
date of such Fundamental Change and then adjusted on each anniversary of such
Fundamental Change. The General Partner shall deliver to all holders of Series
A-4 Preferred Units (I) notice of the anticipated effective date of a
Fundamental Change by the later of (A) 20 business days in advance of such
effective date and (B) the date of first public disclosure by the General
Partner of the Fundamental Change, which notice shall include a reasonable
summary of the terms of such Fundamental Change and the resulting Series A-4
Priority Return and Series A-4 Exchange Price, (II) notice of the occurrence of
the Fundamental Change with 15 days after the occurrence of such Fundamental
Change and (III) notice of the applicable Series A-4 Priority Return within 15
days after each anniversary of such Fundamental Change.


(d)    Series A-4 Preferred Units held by the General Partner. In the event of a
conversion of REIT Series A-4 Preferred Shares pursuant to the terms of the
Series A-4 Articles Supplementary, then, upon conversion of such REIT Series A-4
Preferred Shares, the General Partner shall convert a number of its Series A-4
Preferred Units equal to the number of REIT Series A-4 Preferred Shares so
converted

11





--------------------------------------------------------------------------------




into a number of Common OP Units equal to the number of REIT Shares issued on
conversion of such REIT Series A-4 Preferred Shares. In case the General Partner
shall be a party to any transaction (including, without limitation, a merger,
consolidation, statutory share exchange, tender offer for all or substantially
all of the General Partner's capital stock or sale of all or substantially all
of the General Partner's assets), in each case as a result of which the REIT
Shares will be converted into the right to receive shares of capital stock,
other securities or other property (including cash or any combination thereof),
each Series A-4 Preferred Unit held by the General Partner will thereafter be
convertible or exchangeable into the kind and amount of shares of capital stock
and other securities and property receivable (including cash or any combination
thereof) upon the consummation of such transaction by a holder of that number of
REIT Shares or fraction thereof into which one Series A-4 Preferred Unit was
convertible or exchangeable immediately prior to such transaction.


(e)    Optional Cash Payment. Upon the exchange of Series A-4 Preferred Units
into REIT Shares in accordance with Section 21.8(a) above, instead of issuing
the requisite number of REIT Shares to the exchanging holder of Series A-4
Preferred Units, the Partnership may elect to make a cash payment to the
exchanging holder of Series A-4 Preferred Units in an amount equal to the
product of (i) the Common Stock Fair Market Value determined as of the Series
A-4 Exchange Date and (ii) the number of REIT Shares that would have been
otherwise issued to the exchanging holder of Series A-4 Preferred Units.


(f)    Procedures for Redemption after a Fundamental Change. The following
provisions set forth the procedures for redemption in accordance with Section
21.8(c) above:


(i)    Notice of redemption by the Partnership or the holder of Series A-4
Preferred Units shall be given in writing and shall state: (1) the redemption
date (which shall not be less than ten (10) business days, nor more than sixty
(60) business days, after the date of the notice); (2) the number of Series A-4
Preferred Units to be redeemed; (3) the Redemption Price; (4) that distributions
on the Series A-4 Preferred Units to be redeemed will cease to accumulate
immediately prior to such redemption date.
 
(ii)    On or after the redemption date, the holder of Series A-4 Preferred
Units shall present and surrender the certificates, if any, representing the
Series A-4 Preferred Units to the Partnership and thereupon the Redemption Price
of such Series A-4 Preferred Units (including all accumulated and unpaid
distributions to but excluding the redemption date) shall be paid to such holder
of Series A-4 Preferred Units and each surrendered Series A-4 Preferred Unit
certificate, if any, shall be canceled.
 
(iii)    From and after the redemption date (unless the Partnership defaults in
payment of the Redemption Price), all distributions on the Series A-4 Preferred
Units designated for redemption in such notice shall cease to accrue, such
Series A-4 Preferred Units shall no longer be deemed outstanding and all rights
of the holders of Series A-4 Preferred Units will terminate, except the right to
receive the Redemption Price. At its election, the Partnership, prior to a
redemption date, may irrevocably deposit the Redemption Price of the Series A-4
Preferred Units so called for redemption in trust for the holders of Series A-4
Preferred Units with a bank or trust company, in which case the Partnership
shall send a notice to the holders of Series A-4 Preferred Units which shall (A)
state the date of such deposit, (B) specify the office of such bank or trust
company as the place of payment of the Redemption Price and (C) require the
holder of Series A-4 Preferred Units to surrender the certificates, if any,
representing such Series A-4 Preferred Units at such place on or about the date
fixed in such redemption notice (which may not be later than the redemption
date) against payment of the Redemption Price. Any monies so deposited which
remain unclaimed at the end of two years after the redemption date shall be
returned by such bank or trust company to the Partnership.


Section 21.9    Adjustment to Series A-4 Exchange Price.



12





--------------------------------------------------------------------------------




(a)    The Series A-4 Exchange Price shall be adjusted from time to time as
follows:


(i)    If the General Partner shall, after the Series A-4 Issuance Date, (A) pay
a dividend or make a distribution on REIT Shares payable in REIT Shares, (B)
subdivide the outstanding REIT Shares into a greater number of shares, (C)
combine the outstanding REIT Shares into a smaller number of shares or (D) issue
any shares of capital stock by reclassification of outstanding REIT Shares
(including a reclassification pursuant to a merger or consolidation in which the
General Partner is the continuing entity and in which the REIT Shares
outstanding immediately prior to the merger or consolidation are not exchanged
for cash, or securities or other property of another entity), then, in each such
case the Series A-4 Exchange Price in effect at the opening of business on the
day following the date fixed for the determination of stockholders entitled to
receive such dividend or distribution or at the opening of business on the day
following the day on which such subdivision, combination or reclassification
becomes effective, as the case may be, shall be adjusted so that the holder of
any Series A-4 Preferred Unit thereafter surrendered for conversion shall be
entitled to receive the number of REIT Shares (or fraction of a REIT Share) that
such holder would have owned or have been entitled to receive after the
happening of any of the events described above had such share of Series A-4
Preferred Unit been exchanged immediately prior to the record date in the case
of a dividend or distribution or the effective date in the case of a
subdivision, combination or reclassification. An adjustment made pursuant to
this paragraph (a)(i) of this Section 21.9 shall become effective immediately
after the opening of business on the day next following the record date (except
as provided in paragraph (e) below) in the case of a dividend or distribution
and shall become effective immediately after the opening of business on the day
next following the effective date in the case of a subdivision, combination or
reclassification.


(ii)    If the General Partner shall issue, after the Series A-4 Issuance Date,
rights, options or warrants to all holders of REIT Shares entitling them (for a
period expiring within 45 days after the record date described below in this
paragraph (a)(ii) of this Section 21.9) to subscribe for or purchase REIT Shares
at a price per share less than the Common Stock Fair Market Value on the record
date for the determination of stockholders entitled to receive such rights,
options or warrants, then the Series A-4 Exchange Price in effect at the opening
of business on the day next following such record date shall be adjusted to
equal the price determined by multiplying (A) the Series A-4 Exchange Price in
effect immediately prior to the opening of business on the day following the
date fixed for such determination by (B) a fraction, the numerator of which
shall be the sum of (X) the number of shares of REIT Shares outstanding on the
close of business on the date fixed for such determination and (Y) the number of
shares that could be purchased at such Common Stock Fair Market Value from the
aggregate proceeds to the General Partner from the exercise of such rights,
options or warrants for REIT Shares, and the denominator of which shall be the
sum of (XX) the number of REIT Shares outstanding on the close of business on
the date fixed for such determination and (YY) the number of additional REIT
Shares offered for subscription or purchase pursuant to such rights, options or
warrants. Such adjustment shall become effective immediately after the opening
of business on the day next following such record date (except as provided in
paragraph (e) below). In determining whether any rights, options or warrants
entitle the holders of REIT Shares to subscribe for or purchase REIT Shares at
less than such Common Stock Fair Market Value, there shall be taken into account
any consideration received by the General Partner upon issuance and upon
exercise of such rights, options or warrants, the value of such consideration,
if other than cash, to be determined in good faith by the Board of Directors of
the General Partner (the “Board of Directors”).


(iii)    If the General Partner shall, after the Series A-4 Issuance Date, make
a distribution on the REIT Shares other than in cash or REIT Shares (including
any distribution in securities

13





--------------------------------------------------------------------------------




(other than rights, options or warrants referred to in paragraph (a)(ii) of this
Section 21.9)) (each of the foregoing being referred to herein as a
"distribution"), then the Series A-4 Exchange Price in effect at the opening of
business on the next day following the record date for determination of
stockholders entitled to receive such distribution shall be adjusted to equal
the price determined by multiplying (A) the Series A-4 Exchange Price in effect
immediately prior to the opening of business on the day following the record
date by (B) a fraction, the numerator of which shall be the difference between
(X) the number of REIT Shares outstanding on the close of business on the record
date and (Y) the number of shares determined by dividing (aa) the aggregate
value of the property being distributed by (bb) the Common Stock Fair Market
Value per REIT Share on the record date, and the denominator of which shall be
the number of REIT Shares outstanding on the close of business on the record
date. Such adjustment shall become effective immediately after the opening of
business on the day next following such record date (except as provided below).
The value of the property being distributed shall be as determined in good faith
by the Board of Directors; provided, however, that if the property being
distributed is a publicly traded security, its value shall be calculated in
accordance with the procedure for calculating the Common Stock Fair Market Value
of a REIT Share (calculated for a period of five consecutive trading days
commencing on the twentieth trading day after the distribution). Neither the
issuance by the General Partner of rights, options or warrants to subscribe for
or purchase securities of the General Partner nor the exercise thereof shall be
deemed a distribution under this paragraph.


(iv)    If, after the Series A-4 Issuance Date, the General Partner shall
acquire, pursuant to an issuer or self tender offer, all or any portion of the
outstanding REIT Shares and such tender offer involves the payment of
consideration per REIT Share having a Common Stock Fair Market Value (as
determined in good faith by the Board of Directors), at the last time (the
"Expiration Time") tenders may be made pursuant to such offer, that exceeds the
closing price per REIT Share on the trading day next succeeding the Expiration
Time, then the Series A-4 Exchange Price in effect on the opening of business on
the day next succeeding the Expiration Time shall be adjusted to equal the price
determined by multiplying (A) the Series A-4 Exchange Price in effect
immediately prior to the Expiration Time by (B) a fraction, the numerator of
which shall be (X) the number of REIT Shares outstanding (including the shares
acquired in the tender offer (the "Acquired Shares")) immediately prior to the
Expiration Time, multiplied by (Y) the closing price per REIT Share on the
trading day next succeeding the Expiration Time, and the denominator of which
shall be the sum of (XX) the fair market value (determined as aforesaid) of the
aggregate consideration paid to acquire the Acquired Shares and (YY) the product
of (I) the number of REIT Shares outstanding (less any Acquired Shares) at the
Expiration Time, multiplied by (II) the closing price per REIT Share on the
trading day next succeeding the Expiration Time.


(v)    No adjustment in the Series A-4 Exchange Price shall be required unless
such adjustment would require a cumulative increase or decrease of at least 1%
in such price; provided, however, that any adjustments that by reason of this
paragraph (a)(v) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment until made; provided, further, that
any adjustment shall be required and made in accordance with the provisions of
this Section 21.9 (other than this paragraph (a)(v)) not later than such time as
may be required in order to preserve the tax-free nature of a distribution to
the holders of REIT Shares. Notwithstanding any other provisions of this Section
21.9, the General Partner shall not be required to make any adjustment of the
Series A-4 Exchange Price for the (A) issuance of any REIT Shares pursuant to
any plan providing for the reinvestment of dividends or interest payable on
securities of the General Partner and the investment of optional amounts in
shares of REIT Shares under such plan, (B) issuance of any options, rights, REIT
Shares or Common OP Units pursuant to any stock option, stock purchase or other
equity-based plan maintained by the General Partner or (C) repurchase of any
REIT Shares pursuant to an open-market share repurchase program or other buy-

14





--------------------------------------------------------------------------------




back transaction that is not a tender offer or exchange offer. All calculations
under this Section 21.9 shall be made to the nearest cent (with $.005 being
rounded upward) or to the nearest one-tenth of a share (with .05 of a share
being rounded upward), as the case may be. Anything in this paragraph (a) of
this Section 21.9 to the contrary notwithstanding, the General Partner shall be
entitled, to the extent permitted by law, to make such reductions in the Series
A-4 Exchange Price, in addition to those required by this paragraph (a), as it
in its discretion shall determine to be advisable in order that any stock
dividends, subdivision of shares, reclassification or combination of shares,
distribution of rights or warrants to purchase stock or securities, or a
distribution of other assets (other than cash dividends) hereafter made by the
General Partner to its stockholders shall not be taxable, or if that is not
possible, to diminish any income taxes that are otherwise payable because of
such event.


(b)    If the General Partner shall be a party to any transaction (including
without limitation a merger, consolidation, statutory share exchange, issuer or
self tender offer for at least 30% of the REIT Shares outstanding, sale of all
or substantially all of the General Partner's assets or recapitalization of the
REIT Shares, but excluding any transaction as to which paragraph (a)(i) of this
Section 21.9 applies) (each of the foregoing being referred to herein as a
"Transaction"), in each case, as a result of which REIT Shares shall be
converted into the right to receive stock, securities or other property
(including cash or any combination thereof), each Series A-4 Preferred Unit
which is not converted into the right to receive stock, securities or other
property in connection with such Transaction shall thereupon be convertible or
exchangeable into the kind and amount of shares of stock, securities and other
property (including cash or any combination thereof) receivable upon such
consummation by a holder of that number of REIT Shares into which one share of
Series A-4 Preferred Unit was convertible or exchangeable immediately prior to
such Transaction (without giving effect to any Series A-4 Exchange Price
adjustment pursuant to Section 21.9(a)(iv)). The General Partner shall not be a
party to any Transaction unless the terms of such Transaction are consistent
with the provisions of this paragraph (b), and it shall not consent or agree to
the occurrence of any Transaction until the General Partner has entered into an
agreement with the successor or purchasing entity, as the case may be, for the
benefit of the holders of the Series A-4 Preferred Units that will contain
provisions enabling the holders of the Series A-4 Preferred Units that remain
outstanding after such Transaction to convert into the consideration received by
holders of REIT Shares at the Series A-4 Exchange Price in effect immediately
prior to such Transaction, as adjusted pursuant to Section 21.8(c). The
provisions of this paragraph (b) shall similarly apply to successive
Transactions.


(c)    If:


(i)    the General Partner shall declare a dividend (or any other distribution)
on the REIT Shares (other than cash dividends and cash distributions); or


(ii)    the General Partner shall authorize the granting to all holders of the
REIT Shares of rights or warrants to subscribe for or purchase any shares of any
class or series of capital stock or any other rights or warrants; or


(iii)    there shall be any reclassification of the outstanding REIT Shares or
any consolidation or merger to which the General Partner is a party and for
which approval of any stockholders of the General Partner is required, or a
statutory share exchange, an issuer or self tender offer shall have been
commenced for at least 30% of the outstanding REIT Shares (or an amendment
thereto changing the maximum number of shares sought or the amount or type of
consideration being offered therefor shall have been adopted), or the sale or
transfer of all or substantially all of the assets of the General Partner as an
entirety; or

15





--------------------------------------------------------------------------------






(iv)    there shall occur the voluntary or involuntary liquidation, dissolution
or winding up of the General Partner, then the General Partner shall cause to be
mailed to each holder of Series A-4 Preferred Units at such holder's address as
shown on the records of the General Partner, as promptly as possible, a notice
stating (A) the record date for the payment of such dividend, distribution or
rights or warrants, or, if a record date is not established, the date as of
which the holders of REIT Shares of record to be entitled to such dividend,
distribution or rights or warrants are to be determined or (B) the date on which
such reclassification, consolidation, merger, statutory share exchange, sale,
transfer, liquidation, dissolution or winding up is expected to become
effective, and the date as of which it is expected that holders of REIT Shares
of record shall be entitled to exchange their REIT Shares for securities or
other property, if any, deliverable upon such reclassification, consolidation,
merger, statutory share exchange, sale, transfer, liquidation, dissolution or
winding up or (C) the date on which such tender offer commenced, the date on
which such tender offer is scheduled to expire unless extended, the
consideration offered and the other material terms thereof (or the material
terms of any amendment thereto). Failure to give or receive such notice or any
defect therein shall not affect the legality or validity of the proceedings
described in this Section 21.9.


(d)    Whenever the Series A-4 Exchange Price is adjusted as herein provided,
the General Partner shall prepare a notice of such adjustment of the Series A-4
Exchange Price setting forth the adjusted Series A-4 Exchange Price and the
effective date that such adjustment becomes effective and shall mail such notice
of such adjustment of the Series A-4 Exchange Price to each holder of Series A-4
Preferred Units at such holder's last address as shown on the stock records of
the General Partner.


(e)    In any case in which paragraph (a) of this Section 21.9 provides that an
adjustment shall become effective on the day next following the record date for
an event, the General Partner may defer until the occurrence of such event (A)
issuing to the holder of any share of Series A-4 Preferred Unit exchanged after
such record date and before the occurrence of such event the additional REIT
Shares issuable upon such exchange by reason of the adjustment required by such
event over and above the REIT Shares issuable upon such exchange before giving
effect to such adjustment and (B) paying to such holder any amount of cash in
lieu of any fractional shares.


(f)    If the General Partner shall take any action affecting the REIT Shares,
other than action described in this Section 21.9, that in the opinion of the
Board of Directors would materially adversely affect the exchange rights of the
holders of Series A-4 Preferred Units, the Series A-4 Exchange Price for the
Series A-4 Preferred Units may be adjusted, to the extent permitted by law, in
such manner, if any, and at such time as the Board of Directors, in its sole
discretion, may determine to be equitable under the circumstances.


(g)    The General Partner shall at all times reserve and keep available, free
from preemptive rights, out of the aggregate of its authorized but unissued REIT
Shares solely for the purpose of effecting exchange of the Series A-4 Preferred
Units, the full number of REIT Shares deliverable upon the exchange of all
outstanding Series A-4 Preferred Units not theretofore converted into REIT
Shares. The General Partner covenants that any REIT Shares issued upon exchange
of the Series A-4 Preferred Units shall be validly issued, fully paid and
nonassessable.


(h)    The General Partner will pay any and all documentary stamp or similar
issue or transfer taxes payable in respect of the issue or delivery of REIT
Shares or other securities or property on conversion or exchange of Series A-4
Preferred Units pursuant hereto; provided, however, that the General Partner
shall not be required to pay any tax that may be payable in respect of any
transfer involved in the issue or delivery of REIT Shares or other securities or
property in a name other than that of the holder of the Series A-4 Preferred
Units to be converted or exchanged, and no such issue or delivery shall be made

16





--------------------------------------------------------------------------------




unless and until the person requesting such issue or delivery has paid to the
General Partner the amount of any such tax or established, to the reasonable
satisfaction of the General Partner, that such tax has been paid.


(i)    In addition to any other adjustment required hereby, to the extent
permitted by law, the General Partner from time to time may decrease the Series
A-4 Exchange Price by any amount, permanently or for a period of at least twenty
Business Days, if the decrease is irrevocable during the period.


Section 21.10    No Redemption Rights. The Partnership shall not have the right
to redeem the Series A-4 Preferred Units and the Series A-4 Preferred Partners
shall not have the right to cause the Partnership to purchase the Series A-4
Preferred Units.


Section 21.11    No Sinking Fund. No sinking fund shall be established for the
retirement or redemption of Series A-4 Preferred Units.


Section 21.12    Status of Reacquired Units. All Series A-4 Preferred Units
which shall have been issued and reacquired in any manner by the Partnership
shall be deemed cancelled and no longer outstanding.


9.    Governing Law. This Amendment shall be interpreted and enforced according
to the laws of the State of Michigan.


10.    Full Force and Effect. Except as amended by the provisions hereof, the
Agreement shall remain in full force and effect in accordance with its terms and
is hereby ratified, confirmed and reaffirmed by the undersigned for all purposes
and in all respects.


11.    Successors/Assigns. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto, their respective legal representatives,
successors and assigns.


12.    Counterparts. This Amendment may be executed in counterparts, all of
which together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart. Reproductions (photographic, facsimile or otherwise) of this
Amendment may be made and relied upon to the same extent as though such
reproduction was an original.




[The remainder of this page intentionally left blank]

17





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.




GENERAL PARTNER:
Sun Communities, Inc., a Maryland corporation
 
 
 
 
By:
 
 
 
Jonathon M. Colman, Executive Vice President

SERIES A-4 PREFERRED PARTNERS:
Green Courte Real Estate Partners, LLC, a Delaware limited liability company
 
 
 
By:
 
Green Courte Partners, LLC, an Illinois limited liability company, Managing
Member
 
 
 
 
By:
 
 
Name:
 
 
Its:
 

Green Courte Real Estate Partners II, LLC, a Delaware limited liability company
 
 
 
By:
 
GCP Managing Member II, LLC, a Delaware limited liability company
 
 
 
 
By:
 
 
Name:
 
 
Its:
 

Green Courte Real Estate Partners III, LLC, a Delaware limited liability company
 
 
 
By:
 
GCP Managing Member III, LLC, a Delaware limited liability company
 
 
 
 
By:
 
 
Name:
 
 
Its:
 










18



